DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment filed 11/28/2022 has been entered.
Note that the new grounds of rejection outlined below was necessitated based on the new references cited in the IDS submitted on 12/5/2022. Because the new grounds of rejection is not viewed as necessitated by the amendment, this office action is viewed as a Non-Final Rejection.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/5/2022 is in compliance with the provisions of 37 CFR 1.97 and 1.98. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 9, 12, and 13 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Ishida (US Patent 6,059,504-cited in IDS filed 12/5/2022).
Regarding Claim 9, Ishida discloses a clinch block (5; Figures 10-11) configured to be disposed on a distal end of a clinch arm (note that this is merely intended use of the block and the block 5 is clearly configured to be disposed on a clinch arm; see “Examiner Note” below), wherein the clinch block (5) comprises: 
a U-shaped curved profile (see Col 3, lines 50-51 which mentions “J-like” section shape which resembles a U-shaped profile; note Figure 11 clearly shows such a U-shape; see “Annotated View of Figures 10-11” below) configured to bend the staple legs (3b) in a direction perpendicular to the crown direction (of 3a shown in Figure 2A), wherein the direction perpendicular to the crown (3a) is one of the forward direction and the rearward direction (see “Annotated View of Figures 10-11” below); 
wherein the clinch block (5) has a bottom portion, a forward curved portion and a rearward curved portion of the U-shaped curved profile (see “Annotated View of Figures 10-11” below), wherein the forward curved portion extends in the forward direction away from the bottom portion (as shown below), and wherein the rearward curved portion extends in the rearward direction away from the bottom portion (shown below); and
 wherein the U-shaped curved profile (of 5) is configured to bend each pair of staple legs (3b) following one of the forward curved portion in the forward direction and the rearward curved portion in the rearward direction (see Col 6, lines 16-22); 
wherein an entire width, in a direction perpendicular to the forward direction or the rearward direction, of the clinch block (5) comprises a U-shaped cross section (as shown), and the U-shaped curved profile comprises a pair of parallel staple leg tracks (4), wherein the pair of staple leg tracks comprise a pair of parallel grooves (4) formed in a surface of the U-shaped curved profile (of 5 as shown; Col 3, lines 40-42, Col 5, lines 21-25).  
Examiner Note: the recitation of “the clinch arm is pivotally connected at a proximal end to a pneumatic stapling tool, wherein a forward direction is defined extending away from the proximal end and towards the distal end, and wherein a rearward direction is defined extending away from the distal end and towards the proximal end, wherein the pneumatic stapling tool is configured to dispense staples each staple having a crown and a pair of staple legs, wherein the crown is disposed in a crown direction” is merely further defining the intended use of the clinch block and therefore since such recitation is merely requiring that the block be able to be disposed on a distal end of a clinch arm that is pivotally connected to a stapling tool as recited, the “shaping block 5” of Ishida is clearly capable of such positioning and use. Further, it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987). MPEP 2114 (II). In this instance, the claimed clinch block is not structurally differentiated from the “shaping block 5” of Ishida. It is also noted that Ishida mentions the binding work is “performed in a similar manner as that of a conventional stapler” per Col 5, lines 11-12.


    PNG
    media_image1.png
    405
    810
    media_image1.png
    Greyscale

Annotated View of Figures 10-11

Regarding Claim 12, Ishida discloses each staple leg track (4) has a bottom portion, a forward curved portion and a rearward curved portion of the staple leg track (4; note the “Annotated View of Figures 10-11” above); wherein each staple leg track (4) is configured to bend each respective staple leg (3B) in one of the forward direction and the rearward direction (as depicted throughout the Figures).  

Regarding Claim 13, Ishida the bottom portion of each staple leg track (4) is configured to divert the staple legs into the forward curved portion (of 4).

Allowable Subject Matter
Claims 1 and 5-8 are allowed.
The following is an examiner’s statement of reasons for allowance: 
	Regarding Claim 1, refer to the Non-Final Rejection mailed on 8/26/2022 which recited that Hamilton (USP 3,900,144), Macanique (FR 1397370A) and Maynard (USP 1,956,174), in combination, disclose and render obvious several features but none of the references disclose or render obvious a clinch block comprising the U-shaped cross section as claimed and the U-shaped curved profile thereof comprising a pair of parallel staple leg tracks comprising grooves formed in a surface of the profile as claimed. Note that although Ishida (applied above) discloses such a block configuration, one of ordinary skill in the art would not have readily incorporated such a clinch block into a staple mechanism such as that of Hamilton without the use of improper hindsight drawn from Applicant’s specification as motivation. Further, the block configuration of Ishida is used for binding. Therefore, it can be concluded that the claimed invention of Claim 1, while each specific feature can be found across the prior art, the combination of features renders the claimed invention allowable over the prior art. 
While various features of the claimed subject matter are found individually in the prior art, a skilled artisan would have to include knowledge gleaned only from the applicant's disclosure to combine or modify the teachings of the prior art to produce the claimed subject matter, and thus obviousness would not be proper. See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). There is no teaching, suggestion, or motivation found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art to combine or modify the teachings of the prior art to produce the claimed invention, and thus obviousness would not be proper. See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s remarks filed on 11/28/2022 have been considered. Applicant’s amendment has overcome the previous rejections. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA G KOTIS whose telephone number is (571)270-0165. The examiner can normally be reached Monday - Thursday 6am-430pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on 571-272-4472. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 





/JOSHUA G KOTIS/Examiner, Art Unit 3731                                                                                                                                                                                                        12/14/2022